DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/19/21, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tang et al. U.S. PGPub 2019/0281878.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. U.S. PGPub 2019/0281878.
Regarding claim 8, Tang discloses a smart home control system, comprising: a memory configured to record multiple agenda each being recorded using an item code comprising at least one of a member bit (e.g. identity information/information item), a category bit, a temporal bit and a position bit (e.g. pg. 3, ¶26; pg. 4, ¶37 and 39; Fig. 1-6); multiple sensor (e.g. pg. 2, ¶22-23; pg. 8, ¶59; Fig. 1-6); and a host, coupled to the memory and the multiple sensors, and configured to give a new item code 
 	Regarding claim 9, Tang discloses the smart home control system as claimed in claim 8, wherein the host is further configured to compare correlation between the new item code of the new agendum and the recorded multiple item codes of the multiple agenda to determine whether to combine or link the new agendum to one of the multiple agenda (e.g. pg. 4-5, ¶35-37 and 39-42; pg. 6, ¶48-49; pg. 7, ¶55-61; pg. 10, ¶72; pg. 11-12, ¶76-80).
 	Regarding claim 10, Tang discloses the smart home control system as claimed in claim 8, wherein the event code comprises at least one of an event member bit, an event category bit, an event temporal bit and an event position bit (e.g. pg. 4-5, ¶35-37 and 39-42; pg. 6, ¶48-49; pg. 7, ¶55-61; pg. 10, ¶72; pg. 11-12, ¶76-80).
 	Regarding claim 11, Tang discloses the smart home control system as claimed in claim 10, wherein one of the multiple sensors is an image sensor (e.g. camera), and the host is configured to give the event member bit, the event category bit, the event temporal bit and the event position bit of the event code of the current event according to image frames acquired by the image sensor (e.g. pg. 4-5, ¶35-37 and 39-42; pg. 6, ¶48-49; pg. 7, ¶55-61; pg. 10, ¶72; pg. 11-12, ¶76-80).

 	Regarding claim 13, Tang discloses the smart home control system as claimed in claim 10, wherein the host is further configured to give the event member bit, the event category bit, the event temporal bit and the event position bit of the event code of the current event according to a daily schedule (e.g. user schedule) (e.g. pg. 4-5, ¶35-37 and 39-42; pg. 6, ¶48-49; pg. 7, ¶55-61; pg. 10, ¶72; pg. 11-12, ¶76-80).
 	Regarding claim 14, Tang discloses the smart home control system as claimed in claim 10, further comprising an electronic calendar, wherein the host is further configured to determine at least one of the event code and the item code according to content of the electronic calendar (e.g. pg. 5, ¶47).
 	Regarding claim 15, Tang discloses the smart home control system as claimed in claim 8, wherein the current event comprises family member leaving (via identifying the user location) (e.g. pg. 2, ¶23; pg. 3, ¶25; pg. 6-7, ¶51 and 53) and family member having a phone call (e.g. pg. 5, ¶47).
 	Regarding claim 16, Tang discloses the smart home control system as claimed in claim 8, wherein the host is further connected to a network to receive positioning signals of the family members via the network (e.g. pg. 2, ¶23; pg. 3, ¶25; pg. 6-7, ¶51 and 53), and configured to determine at least one of the event code and the item code according to historical paths of the positioning signals (e.g. pg. 2, ¶23; pg. 3, ¶25; pg. 6-7, ¶51 and 53).
 	Regarding claim 17, Tang discloses the smart home control system as claimed in claim 8, further comprising an input device configured to provide a human machine interface for setting or changing at 
 	Regarding claim 18, Tang discloses the smart home control system as claimed in claim 8, further comprising an 5 informing device, wherein the host is further configured to inform the related agenda of the current event via the informing device (e.g. pg. 4-5, ¶35-37 and 39-42; pg. 6, ¶48-49; pg. 7, ¶55-61; pg. 10, ¶72; pg. 11-12, ¶76-80).
 	Regarding claim 19, Tang discloses the smart home control system as claimed in claim 8, wherein when one of the multiple sensors detects one of the multiple agenda is accomplished, the host is further configured to remove an accomplished agendum (e.g. when user exits area) from the recorded multiple agenda (e.g. pg. 4-5, ¶35-37 and 39-42; pg. 6, ¶48-49; pg. 7, ¶55-61; pg. 10, ¶72; pg. 11-12, ¶76-80).
 	Regarding claim 20, Tang discloses a smart home control system, comprising: a memory configured to record at least one agendum which is recorded using an item code comprising at least one of a member bit, a category bit, a temporal bit and a position bit (e.g. pg. 3, ¶26; pg. 4, ¶37 and 39; Fig. 1-6); multiple sensors (e.g. pg. 2, ¶22-23; pg. 8, ¶59; Fig. 1-6); and a host, coupled to the memory and the multiple sensors, and configured to give an event code of an absent event (e.g. user location) to be recorded in the memory when the absent event is recognized (e.g. pg. 2, ¶23; pg. 3, ¶25; pg. 6-7, ¶51 and 53), give a new item code of a new agendum when one of the multiple sensors detects the new agendum, wherein the new agendum is recorded waiting to be informed to and executed by a family member (e.g. pg. 4-5, ¶35-37 and 39-42; pg. 6, ¶48-49; pg. 7, ¶55-61; pg. 10, ¶72; pg. 11-12, ¶76-80), and compare the new item code with the recorded event code to determine whether the new agendum is a related agendum of the absent event (e.g. pg. 10, ¶72; pg. 11-12, ¶76-80).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang as applied to the claims above, and further in view of Kim et al. U.S. PGPub 2020/0003482.
Tang discloses monitoring when an agendum is accomplished (e.g. pg. 4-5, ¶35-37 and 39-42; pg. 6, ¶48-49; pg. 7, ¶55-61; pg. 10, ¶72; pg. 11-12, ¶76-80), but does not explicitly disclose removing accomplished agendum.
 	Kim discloses monitoring and deleting an accomplished agendum from the recorded multiple agenda (e.g. pg. 10, ¶133; pg. 12, ¶151).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to delete accomplished agendum. One of ordinary skill in the art would have been motivated to do this since the agendum data is no longer needed.
 	Therefore, it would have been obvious to modify Tang with Kim to obtain the invention as specified in claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




CK
December 16, 2020

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116